OFFICE      OF THE ATTORNEY       GENERAL   OF TEXAS
                               AUSTIN




                                               Janus   III,1989




Eononble   Allen    0.   Pil8OII
D.w    ,Attorner
Borfne, Ten0




                                                 will una fou
                                         fou prement
                                                   ed.
                                           st an opinion,it
                                         ith the rbquoatfor a
                                         npuert that you do not




                                        BJ LRIRdLCU;.,,
                                                  AS#ldant
                                                    tebxuary 7, 1939


Ho-able       Allen 0. Wilson
CountJ   Attornb~
Roorne, Texas

DearMr.WIl~n                OpInlo5Ro. o-lu
                            R~;ru$IrIoation or Deputy

           Your lettsrof January  12, lOsO, requestinga5 opI5Ion
 has bean rmaaivad by this Department. The portlnentportio5sor
'fourlbttsrbeing as ?ollowsr
                   *On January1 a 5ew sherift,oolleotor  and as-
              seasor assunmdthb duties I5 this oountyanb being
              lnsxpsrlenoed he has appointedas ens o? MS depu-
              ties a man whose resldenoe is outsldbthis oounty.
                  *I m&Q like to hare rour opinionas to
             whetheror not tillsis legal aad timether he oe pay
             this person out o? the fees o? offloe or whetherhe
             oan only employ him to assist and pay htm out o? his
             pareonal funds. Furthor, is a deputy supposedto
             hare the sams quall?IcatIo5s as to rssldenoe, lto .,
             a sthe eleotedoifloer.n

          Zt 18 the opl5lon o? this Department,a5d fou are so ad-
~lsed that it would be lsgal ior the shsri??to employas a do ty
a parson vbc~is a aon-resldmt o? the sountyi In this oonneot r 05,
It Is assumedthat  the &puty,opon appointment, has aore& or dll
move, his resldenae to the aountl where he expeots to sem,     oo1-
plyingwith Artlole16, Seotlon14, ot the Oonstltutlon.
          Thb statutes of Texas do not presorlbsa5y spsolilo @aal-
%?IoatIoasSor a deputy sherl??. Be Is apowered to perrorm the
dutieso? the shsrlir,and upon his appointmentto tlm orrloe,bs
is requiredto take the oath that 1s a&sInIsteredto other pub110
otilolalsas 1s prmldsd In Artlole16, SeotlonI, o? the Co5stl-
tutlonor the Stats of Texas. I? he OM mast the qualifloatlons
or this oath, he oan legallypualifras a deputJrshsrlf?. Rshmsl
ts. Roam% of.Suprs.,134 R.W. 596 (Iowa). See also, Barkreadervs.
State,33 S.R. 117.
Hon. Allen C. Wilson, ?ebruary7, 1939, Page 2


          In ssswer to t&s queetlon with r8ferenOb  to how the
deputy should bs aid, your attention is dlrootsd to Artisle
3902, Rerlssd OlrP1 Statutesof Texas, whloh protldss the marl-
mum amoulltto,b8 paid to deputy 8horirr8. It is the opiel05.0r
this Department, snd you are so advised, that salarlss should be
paid out or the fees of offloe.

                                         Tours rbry truly
                                       ATTORNRYORIQCRAL
                                                      OF TEXAS




APPROVED:

A!lTORNZY O?!X?ERAT.
                  Oi